UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-12031 UNIVERSAL DISPLAY CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 23-2372688 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 375 Phillips Boulevard Ewing, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (609)671-0980 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer X Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNoX As of August 2, 2012, the registrant had outstanding 46,453,060 shares of common stock. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item1. Financial Statements (unaudited) Consolidated Balance Sheets – June 30, 2012 and December 31, 2011 3 Consolidated Statements of Comprehensive Income– Three months ended June 30, 2012 and 2011 4 Consolidated Statements of Comprehensive Income (Loss) – Six months ended June 30, 2012 and 2011 5 Consolidated Statements of Cash Flows – Six months ended June 30, 2012 and 2011 6 Notes to Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item3. Quantitative and Qualitative Disclosures About Market Risk 29 Item4. Controls and Procedures 29 PART II – OTHER INFORMATION Item1. Legal Proceedings 29 Item1A. Risk Factors 34 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item3. Defaults Upon Senior Securities 34 Item4. Mine Safety Disclosures 34 Item5. Other Information 34 Item6. Exhibits 34 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS UNIVERSAL DISPLAY CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (in thousands, except for share and per share data) June 30, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term investments Accounts receivable Inventory Other current assets Total current assets PROPERTY AND EQUIPMENT, net of accumulated depreciation of $19,663 and $18,735 ACQUIRED TECHNOLOGY, net of accumulated amortization of $17,029 and $17,000 INVESTMENTS — OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Deferred revenue Other current liabilities Total current liabilities DEFERRED REVENUE RETIREMENT PLAN BENEFIT LIABILITY Total liabilities COMMITMENTS AND CONTINGENCIES (Note 12) SHAREHOLDERS’ EQUITY: Preferred Stock, par value $0.01 per share, 5,000,000 shares authorized, 200,000 shares of SeriesA Nonconvertible Preferred Stock issued and outstanding (liquidation value of $7.50 per share or $1,500) 2 2 Common Stock, par value $0.01 per share, 100,000,000 shares authorized, 46,453,060and 46,113,296 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these consolidated statements. 3 Table of Contents UNIVERSAL DISPLAY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (in thousands, except for share and per share data) Three Months Ended June 30, REVENUE: Material sales $ $ Royalty and license fees Technology development and support revenue Total revenue OPERATING EXPENSES: Cost of material sales Research and development Selling, general and administrative Patent costs Royalty and license expense Total operating expenses Operating income (loss) ) INTEREST INCOME INTEREST EXPENSE ) (8 ) GAIN ON STOCK WARRANT LIABILITY — INCOME BEFORE INCOME TAX EXPENSE INCOME TAX EXPENSE ) ) NET INCOME OTHER COMPREHENSIVE INCOME (LOSS): Unrealized gain (loss) on available-for-sale securities 65 ) Amortization of prior service cost and actuarial loss for retirement plan included in net periodic pension cost TOTAL OTHER COMPREHENSIVE INCOME (LOSS) ) COMPREHENSIVE INCOME $ $ NET INCOME (LOSS) PER COMMON SHARE: BASIC $ $ DILUTED $ $ ) WEIGHTED AVERAGE SHARES USED IN COMPUTING NET INCOME (LOSS) PER COMMON SHARE: BASIC DILUTED The accompanying notes are an integral part of these consolidated statements. 4 Table of Contents UNIVERSAL DISPLAY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) (in thousands, except for share and per share data) Six Months Ended June 30, REVENUE: Material sales $ $ Royalty and license fees Technology development and support revenue Total revenue OPERATING EXPENSES: Cost of material sales Research and development Selling, general and administrative Patent costs Royalty and license expense Total operating expenses Operating income (loss) ) INTEREST INCOME INTEREST EXPENSE ) ) LOSS ON STOCK WARRANT LIABILITY — ) INCOME (LOSS) BEFORE INCOME TAX EXPENSE ) INCOME TAX EXPENSE ) ) NET INCOME (LOSS) ) OTHER COMPREHENSIVE INCOME: Unrealized loss on available-for-sale securities ) ) Amortization of prior service cost and actuarial loss for retirement plan included in net periodic pension cost TOTAL OTHER COMPREHENSIVE INCOME 94 COMPREHENSIVE INCOME (LOSS) $ $ ) NET INCOME (LOSS) PER COMMON SHARE: BASIC $ $ ) DILUTED $ $ ) WEIGHTED AVERAGE SHARES USED IN COMPUTING NET INCOME (LOSS) PER COMMON SHARE: BASIC DILUTED The accompanying notes are an integral part of these consolidated statements. 5 Table of Contents UNIVERSAL DISPLAY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Amortization of deferred revenue ) ) Depreciation Amortization of intangibles 29 19 Amortization of premium and discount on investments, net ) ) Stock-based employee compensation Stock-based non-employee compensation — 2 Non-cash expense under a materials agreement — 9 Stock-based compensation to Board of Directors and Scientific Advisory Board Loss on stock warrant liability — Retirement plan benefit expense Increase (decrease)in assets: Accounts receivable Inventory ) ) Other current assets ) ) Other assets 10 ) Increase in liabilities: Accounts payable and accrued expenses Other current liabilities — Deferred revenue Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Purchase of intangibles ) ) Purchase of investments ) ) Proceeds from sale of investments Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the issuance of common stock Proceeds from the exercise of common stock options and warrants Payment of withholding taxes related to stock-based employee compensation ) ) Net cash (used in) provided by financing activities ) INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ The following non-cash activities occurred: Unrealized (loss) gain on available-for-sale securities $ ) $ Common stock issued to Board of Directors and Scientific Advisory Board that was earned in a previous period Common stock issued to employees that was accrued for in a previous period, net of shares withheld for taxes Fair value of stock warrant liability reclassified to shareholders’ equity upon exercise — The accompanying notes are an integral part of these consolidated statements. 6 Table of Contents UNIVERSAL DISPLAY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. BACKGROUND Universal Display Corporation (the Company) is engaged in the research, development and commercialization of organic light emitting diode (OLED) technologies and materials for use in flat panel displays, solid-state lighting and other product applications. The Company’s primary business strategy is to develop proprietary OLED technologies and materials, and to license these technologies and sell these materials to OLED product manufacturers. Through internal research and development efforts and relationships with entities such as Princeton University (Princeton), the University of Southern California (USC), the University of Michigan (Michigan), Motorola Solutions, Inc. (f/k/a Motorola, Inc.) (Motorola) and PPG Industries, Inc. (PPG Industries), the Company has established a significant portfolio of proprietary OLED technologies and materials (see Notes 5, 6 and 7). 2. BASIS OF PRESENTATION Interim Financial Information In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly the Company’s financial position as of June30, 2012 and results of operations for the three and six months ended June 30, 2012 and 2011, and cash flows for the six months ended June 30, 2012 and 2011. While management believes that the disclosures presented are adequate to make the information not misleading, these unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto in the Company’s latest year-end financial statements, which are included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011.The results of the Company’s operations for any interim period are not necessarily indicative of the results of operations for any other interim period or for the full year. Management’s Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.The estimates made are principally in the area of revenue recognition for license agreements, useful life of acquired technology, stock-based compensation and the valuation of stock warrant and retirement benefit plan liabilities. Actual results could differ from those estimates. Fair Value of Financial Instruments The carrying values of accounts receivable and accounts payable approximate fair value in the accompanying financial statements due to the short-term nature of those instruments. See Notes 3 and 4 for a discussion of cash equivalents and investments. Revenue The Company revised the presentation of its revenue categories as of the year ended December 31, 2011 to better reflect its primary sources of revenue. Revenue categories for the three and six months ended June 30, 2011 were conformed to reflect the current presentation. Cost of Material Sales Cost of material sales represents costs associated with the sale of materials that have been classified as commercial. Recent Accounting Pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued amended standards that revised the application of the valuation premise of highest and best use of an asset, the application of premiums and discounts for fair value determination, as well as the required disclosures for transfers between Level 1 and Level 2 fair value measures and the highest and best use 7 Table of Contents of nonfinancial assets. The update provides additional disclosures regarding Level 3 fair value measurements and clarifies certain other existing disclosure requirements. The new guidance is effective prospectively for fiscal years, and interim periods within those years, beginning after December 15, 2011. The Company adopted this guidance in the first quarter of 2012, and such adoption did not have a material impact on the Company’s results of operations or financial position. In June 2011, the FASB issued amended standards for the reporting of other comprehensive income (loss).The amendments require that all non-owner changes in shareholders’ equity be presented either in a single continuous statement of comprehensive income (loss) or in two separate but consecutive statements.In either case, an entity is required to present each component of net income (loss) along with total net income (loss), each component of other comprehensive income (loss) along with a total for other comprehensive income (loss), and a total amount for comprehensive income (loss).The new guidance is effective retrospectively for fiscal years, and interim periods within those years, beginning after December 15, 2011.The Company adopted this guidance in the first quarter of 2012, and such adoption did not have a material impact on its results of operations or financial position, but did change the Company’s presentation of comprehensive income (loss). 3. CASH, CASH EQUIVALENTS AND INVESTMENTS The Company considers all highly liquid debt instruments purchased with an original maturity of three months or less to be cash equivalents. The Company classifies its remaining investments as available-for-sale. These securities are carried at fair market value, with unrealized gains and losses reported in shareholders’ equity. Gains or losses on securities sold are based on the specific identification method. Investments at June 30, 2012 consisted of the following (in thousands): Amortized Unrealized Aggregate Fair Investment Classification Cost Gains (Losses) Market Value June 30, 2012 – Certificates of deposit $ $
